DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Applicant’s claim amendments resolves the previous objections to Claims 1-20 and the previous objections are withdrawn.

Election/Restrictions
Applicant's election without traverse of Sub-Species 1A in the reply filed on 10/24/2022 is acknowledged. 

Status of Claims
This action is in reply to the Response filed on 10/24/2022, wherein:
Claims 1-4, 6-9, 11-18 and 20 are amended;
Claims 5 and 10 remain as original;
Claims 9 and 19 are withdrawn; and 
Claims 1-8, 10-18, and 20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite matching ledger sheet management information items which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-8, 10-18, and 20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claims 1, 11, and 20, the claims recite an abstract idea of: matching ledger sheet management information items.  The steps of independent claim 1 for: execute a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet; extract sheet management information items from a result of the ledger sheet recognition process; output a list of ledger sheet management information items, and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition, cause to display a preview including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items, when considered collectively as an ordered combination, recite the abstract idea of matching ledger sheet management information items.  Based on similar reasoning and rationale the steps of independent claims 11 and 20 when considered collectively as an ordered combination, also recite the abstract idea of matching ledger sheet management information items.
Independent claims 1, 11, and 20, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices.  For independent claim 1, the steps of: execute a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet; extract sheet management information items from a result of the ledger sheet recognition process; output a list of ledger sheet management information items, and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition, cause to display a preview including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices.  Based on similar reasoning and rationale, the steps of Independent claims 11 and 20 also recite Certain Methods of Organizing Human Activity.  Managing invoices and receipts for accounting is a fundamental economic practice.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “An information processing system including at least one information processing apparatus, comprising circuitry configured to, a terminal apparatus, and a preview screen”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-8, 10, and 12-18 recite similar limitations as independent claims 1, 11, and 20; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2, 4, 5, 7, 12, 14, 15, and 17, the additional limitations of: wherein the certain condition includes at least a condition that ledger sheet issuers included in the ledger sheet management information items match with each other, and wherein the circuitry causes the terminal apparatus to display the ledger sheet management information items that are included in the list of ledger sheet management information items and indicating the ledger sheet issuers that match with each other in a display mode that is different from a display mode for displaying other ledger sheet management information items that indicate the ledger sheet issuers that do not match with each other; identifies, in the list of ledger sheet management information items, the combination of ledger sheet management information items meeting the certain condition, and causes the terminal apparatus to display the preview images of the plurality of ledger sheet images in the first display field as candidate ledger sheets to be combined with each other; wherein in response to receipt of an instruction to execute a process of combining a plurality of ledger sheet image data items, the circuitry combines a plurality of ledger sheet image data items corresponding to the plurality of preview images displayed in the second display field; generates a new ledger sheet management information item based on the combined plurality of ledger sheet image data items and the invoice information, said invoice information being included in and associated with each of the combined plurality of ledger sheet image data items, and adds the new ledger sheet management information item to the list of ledger sheet management information items, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, because these further describe the certain condition, the preview screens, and the intermediate steps of the calculations used for determining the preview screens.
In claims 3, 10, and 13, the limitations of: wherein the preview screen includes a first display field and a second display field, the first display field displaying the preview images of the plurality of ledger sheet images, and the second display field displaying a plurality of preview images that are selected from the preview images that are displayed in the first display field, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices because these further describe details regarding the preview screen, the terminal apparatus, and the circuitry.
In claims 6, and 16, the limitations of: wherein the ledger sheet is an invoice, and wherein each of the ledger sheet management information items includes invoice information related to the invoice and the ledger sheet image data that is read from the invoice, said invoice information and the ledger sheet image data being associated with each other, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices because these further describe the ledger sheet information as an invoice.
In claims 8 and 18, the limitations of: wherein each of the ledger sheet management information items includes a status representing progress of the ledger sheet recognition that is executed on the ledger sheet image data, and sets, in the list of ledger sheet management information items, the status of ledger sheet management information items corresponding to the combined plurality of ledger sheet image data items, to a status indicating that the plurality of ledger sheet image data items have been combined, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices because these describe additional elements for a status of progress.    
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the information processing system, the circuitry, the terminal apparatus, the terminal apparatus with a display, and wherein the circuitry resides on an information processing apparatus included in the at least one information processing apparatus”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 11, and 20 only recite the additional elements of “An information processing system including at least one information processing apparatus, comprising circuitry configured to, a terminal apparatus, and a preview screen”.  A plain reading of Figures 1-4, and associated descriptions in the specification in at least: page 4 stating “a ledger sheet recognition system 100…includes at least one server 200, an image forming apparatus 300 and a terminal apparatus 400…the ledger sheet recognition system is an example of an information processing system, the server 200…is an example of an information processing apparatus”, page 36 of the specification stating “circuitry includes a programmed processor, as a processor includes circuitry”, page 7 of the specification stating “the server…may be a smartphone, a tablet terminal, a personal digital assistant (PDA), or a wearable personal computer (PC)”, and page 32 of the specification stating “uploaded from a typical information processing apparatus such as the terminal apparatus 400”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “An information processing system including at least one information processing apparatus, comprising circuitry configured to, a terminal apparatus, and a preview screen” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 11, and 20 are directed to an abstract idea. 
Dependent claims 2-8, 10, and 12-18, recite similar additional elements as the independent claims including generic computer components, such as “the information processing system, the circuitry, the terminal apparatus, the terminal apparatus with a display, and wherein the circuitry resides on an information processing apparatus included in the at least one information processing apparatus”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “An information processing system including at least one information processing apparatus, comprising circuitry configured to, a terminal apparatus, and a preview screen” to perform the steps of independent claim 1 for: execute a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet; extract sheet management information items from a result of the ledger sheet recognition process; output a list of ledger sheet management information items, and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition, cause to display a preview including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items, and based on similar reasoning and rationale for the steps of independent claims 11 and 20, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “ledger sheet image data that is obtained from a ledger sheet, output a list of ledger sheet management information to a terminal apparatus, and cause the terminal apparatus to display a preview screen…”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “execute a ledger sheet recognition process…, extract sheet management information items…”.  Furthermore, the steps for “cause the terminal apparatus to display a preview screen…” is also merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1, 11, and 20 are not patent eligible.  
In addition, the dependent claims 2-8, 10, and 12-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the information processing system, the circuitry, the terminal apparatus, the terminal apparatus with a display, and wherein the circuitry resides on an information processing apparatus included in the at least one information processing apparatus” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 5 and 15 also recite limitations for: “receipt of an instruction…”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  Dependent claims 4, 5, 7, 8, and 14-18 also recite limitations for: “identifies…, combines…, generates…, adds…, sets…, associating…, and executed…”, which are akin to performing repetitive calculation which are well understood and conventional functions (see MPEP 2106(d)(ll).  Dependent claims 2-4, and 12-14 includes limitations for “display the ledger sheet management information items…, the first display field displaying…, the second display field displaying…, causes the terminal apparatus to display…”, which is only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  For these reasons, dependent claims 2-8, 10, and 12-18 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0043689 to Yang et al. (hereinafter referred to as Yang).

In regards to claim 1, Yang discloses an information processing system (architecture and method for bill presentment using a web-based tool, para. 0017) including at least one information processing apparatus (architecture for bill presentment using a web-based tool can comprise any kind of computer system, para. 0069), comprising circuitry (processes are carried out by processors and electrical/electronic components under the control of computer readable and computer executable instructions, para. 0070) configured to execute a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet (common architecture collects billing data from multiple business technology systems and presents the billing data on a bill, para. 0017); extract sheet management information items (data corresponding to information to be presented on the bill is retrieved, para. 0019) from a result of the ledger sheet recognition process (data source can be a primary application such as a receivables application and a supplementary application such as a contract services application, an order management application, a project application, or a property manager application, para. 0021); output a list of ledger sheet management information items to a terminal apparatus (FIG. 3P depicts an on-screen display window for displaying a sample of a bill, para. 0046, fig. 3P; whenever an invoice page is requested, integration layer 110 assimilates data from the various sources and returns them to the presentation layer 130, para. 0092), and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition (template manager provides ability for users to design billing templates, define rules, and assign different templates to specific customers, para. 0104), cause the terminal apparatus to display (presentation layer 130 prepares and displays a bill once data is returned comprising requested billing data which can come from any available data source, para. 0106) a preview screen including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items (Fig. 3O depicts page 375 for previewing a template using actual customer transactions with the preview appearing in a secondary window 376 depicted in fig. 3P with all links and drilldown capability fulling functional, para. 0192, figs. 3B, 3O, and 3P).

In regards to claim 2, Yang discloses the information processing system of claim 1, and further discloses wherein the certain condition includes at least a condition that ledger sheet issuers included in the ledger sheet management information items (presentation layer 130 prepares and displays a bill once data is returned comprising requested billing data which can come from any available data source, para. 0106) match with each other (user assigns completed templates to customers based on pre-defined or user-defined assignment rules with rules comprising matching criteria and a chosen attribute that determines acceptable values for matching, paras. 0197-0203), and wherein the circuitry causes the terminal apparatus to display the ledger sheet management information items that are included in the list of ledger sheet management information items and indicating the ledger sheet issuers that match with each other in a display mode that is different from a display mode for displaying other ledger sheet management information items that indicate the ledger sheet issuers that do not match with each other (Fig. 3O depicts page 375 for previewing a template using actual customer transactions with the preview appearing in a secondary window 376 depicted in fig. 3P with all links and drilldown capability fulling functional, para. 0192, figs. 3B, 3O, and 3P).


In regards to claim 10, Yang discloses the information processing system of claim 1, further comprising the terminal apparatus with a display (FIG. 3P depicts an on-screen display window for displaying a sample of a bill, according to one embodiment of the present invention, para. 0046, fig. 3P), wherein the circuitry resides on an information processing apparatus included in the at least one information processing apparatus (processes are carried out by processors and electrical/electronic components under the control of computer readable and computer executable instructions, para. 0070).

In regards to claim 11, Yang discloses an information processing method (architecture and method for bill presentment using a web-based tool, para. 0017) executed by an information processing apparatus (architecture for bill presentment using a web-based tool can comprise any kind of computer system, para. 0069, processes are carried out by processors and electrical/electronic components under the control of computer readable and computer executable instructions, para. 0070), the information processing method comprising: execute a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet (common architecture collects billing data from multiple business technology systems and presents the billing data on a bill, para. 0017); extract sheet management information items (data corresponding to information to be presented on the bill is retrieved, para. 0019) from a result of the ledger sheet recognition process (data source can be a primary application such as a receivables application and a supplementary application such as a contract services application, an order management application, a project application, or a property manager application, para. 0021); outputting a list of ledger sheet management information items to a terminal apparatus (FIG. 3P depicts an on-screen display window for displaying a sample of a bill, para. 0046, fig. 3P; whenever an invoice page is requested, integration layer 110 assimilates data from the various sources and returns them to the presentation layer 130, para. 0092); and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition (template manager provides ability for users to design billing templates, define rules, and assign different templates to specific customers, para. 0104), displaying, on a display of the terminal apparatus (presentation layer 130 prepares and displays a bill once data is returned comprising requested billing data which can come from any available data source, para. 0106), a preview screen including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items (Fig. 3O depicts page 375 for previewing a template using actual customer transactions with the preview appearing in a secondary window 376 depicted in fig. 3P with all links and drilldown capability fulling functional, para. 0192, figs. 3B, 3O, and 3P).

In regards to claim 12, Yang discloses the information processing method of claim 11, and further discloses wherein the certain condition includes at least a condition that ledger sheet issuers included in the ledger sheet management information items (presentation layer 130 prepares and displays a bill once data is returned comprising requested billing data which can come from any available data source, para. 0106) match with each other (user assigns completed templates to customers based on pre-defined or user-defined assignment rules with rules comprising matching criteria and a chosen attribute that determines acceptable values for matching, paras. 0197-0203), and wherein the displaying includes displaying ledger sheet management information items that are included in the list of ledger sheet management information items and indicating the ledger sheet issuers that match with each other in a display mode that is different from a display mode for displaying other ledger sheet management information items that indicate the ledger sheet issuers that do not match with each other (Fig. 3O depicts page 375 for previewing a template using actual customer transactions with the preview appearing in a secondary window 376 depicted in fig. 3P with all links and drilldown capability fulling functional, para. 0192, figs. 3B, 3O, and 3P).


In regards to claim 20, Yang discloses a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors (processes are carried out by processors and electrical/electronic components under the control of computer readable and computer executable instructions, para. 0070), cause the processors to perform an image processing method comprising: executing a ledger sheet recognition process on ledger sheet image data that is obtained from a ledger sheet (common architecture collects billing data from multiple business technology systems and presents the billing data on a bill, para. 0017); extracting sheet management information items (data corresponding to information to be presented on the bill is retrieved, para. 0019) from a result of the ledger sheet recognition process (data source can be a primary application such as a receivables application and a supplementary application such as a contract services application, an order management application, a project application, or a property manager application, para. 0021); outputting a list of ledger sheet management information items to a terminal apparatus (FIG. 3P depicts an on-screen display window for displaying a sample of a bill, para. 0046, fig. 3P; whenever an invoice page is requested, integration layer 110 assimilates data from the various sources and returns them to the presentation layer 130, para. 0092); and based on a combination of ledger sheet management information items that are included in the list of ledger sheet management information items and identified as meeting a certain condition (template manager provides ability for users to design billing templates, define rules, and assign different templates to specific customers, para. 0104), displaying (presentation layer 130 prepares and displays a bill once data is returned comprising requested billing data which can come from any available data source, para. 0106), on a display of the terminal apparatus, a preview screen including preview images of a plurality of ledger sheet images corresponding to the ledger sheet management information items included in the combination of ledger sheet management information items (Fig. 3O depicts page 375 for previewing a template using actual customer transactions with the preview appearing in a secondary window 376 depicted in fig. 3P with all links and drilldown capability fulling functional, para. 0192, figs. 3B, 3O, and 3P).
.

Allowable Subject Matter
Claims 3-8, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 3 and 13 over prior art.
The closest prior art of record is US 2009/0043689 to Yang et al. (hereinafter referred to as Yang), US 2012/0290453 to Manista et al. (hereinafter referred to as Manista), US 2015/0172603 to Gorodetski et al. (hereinafter referred to as Gorodetski) and US 9,916,606 to Stroh (hereinafter referred to as Stroh).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in dependent claims 3 and 13.  For dependent claim 3, the prior art of Yang, Manista, Gorodetski, and Stroh specifically do not disclose: wherein the preview screen includes a first display field and a second display field, the first display field displaying the preview images of the plurality of ledger sheet images, and the second display field displaying a plurality of preview images that are selected from the preview images that are displayed in the first display field.  Similar reasoning and rationale applies to dependent claim 13.  Dependent claims 4-8, and 11-18 are allowable over the prior art by virtue of their dependency on an allowable claim. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Virgin et al. (US 6,826,542) teaches a central invoicing system for payors and invoicers to use be connecting to it through the internet.
Teshima (US 2019/0034421) teaches an invoice management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/14/2022